DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-3, 6-14, and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/8/2022.
Applicant’s election of claims 4-5, 15 in the reply filed on 11/8/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 4-5, 15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Hu et al (US 2004/0248287).
Regarding claim 4, Hu et al teach a miniaturized DNA microarray assembly, comprising: a) a high-density array of oligonucleotide probes printed on a solid substrate (Para. 0104, Fig. 1c) ; b) an inert enclosure surrounding sides and bottom of the solid substrate (Fig. 7: 15; Para. 0110), wherein the enclosure has a fluid inlet port and a fluid outlet/exit port which allows fluid to flow over and contact the oligonucleotide probes of the array (Fig. 7: 13; Fig. 12: 202 gasket 13, Para. 0073:  spacer with two openings each provided by syringe needles penetrating the edge of the silicon gasket) ; and c) an optically transparent top surface sealed to the enclosure. (Fig. 12; Para. 0114: glass slide 200)
Regarding claim 5, Hu et al teach wherein one of the sides of the enclosure comprises a rupturable or removable barrier. (Para. 0069: spacer is removably adhered to the first and/or second surfaces)
Regarding claim 15, Hu et al teach a method of assaying a sample for one, or more, nucleotide sequences of interest, the method comprising: a) contacting the sample with a miniaturized DNA microarray of claim 4 under conditions sufficient for the specific hybridization of the nucleotide sequences of interest (Para. 0091); and b) detecting the presence, or absence of hybridization on the array, wherein detection of hybridization indicates the presence of the nucleotides of interest in the sample (Para. 0129).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS MICHAEL WHITE whose telephone number is (571)270-3747. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dennis White/Primary Examiner, Art Unit 1798